DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities.  
Appropriate correction is required.
            On page 7, line 11, in paragraph [0019], “is a drawing (1)”, could be changed to “parts (a) and (b) are drawings”. 
            On page 7, line 14, in paragraph [0020], “is a drawing (2)”, could be changed to “parts (a) and (b) are drawings”.
            On page 7, line 17, in paragraph [0021], “is a schematic drawing” could be changed to “parts (a) and (b) are schematic drawings”.
            On page 7, line 19, in paragraph [0022], “is a drawing (1)”, could be changed to “parts (a) and (b) are drawings”.
            On page 7, line 21, in paragraph [0023], “is a drawing (2)”, could be changed to “parts (a) and (b) are drawings”.
            On page 7, line 23, in paragraph [0024], “(1)” could be deleted.
            On page 7, line 26, in paragraph [0025], “is a drawing (2)”, could be changed to “parts (a), (b) and (c) are drawings”.

            On page 8, line 7, in paragraph [0027], “is a drawing”, could be changed to “parts (a) and (b) are drawings”.
            On page 21, line 17, in paragraph [0058], “Figures 4,” could be changed to “Figures 4A,”.
            On page 34, line 5, in paragraph [0089], “719” could be changed to “712”.
            On page 38, line 22, in paragraph [0099], “732” could be changed to “632”.
            On page 38, lines 24-25, in paragraph [0099], “(part (a) of Figures 4 and 5(a))” could be changed to “(part (a) of Figures 4A and 15)”.
            On page 43, line 18, in paragraph [0112], “645” could be changed to “745”.
            On page 43, line 20, in paragraph [0112], “7A” could be changed to “75A”.
            On page 44, line 8, in paragraph [0113], “642” could be changed to “642a”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 8 is unclear and indefinite since it is written in dependent form, but claim 8 appears to depend upon itself.  In other words, claim 8 is indefinite since it does not particularly point out and distinctly claim the subject matter regarded as the invention because it is unclear as to which claim that claim 8 was intended to depend upon.   Applicant could amend claim 8 to change the claim number it is depended upon. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 5 and 10; 6 and 7; and 11, 12, 13, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2; 4; and 1, respectively, of U.S. Patent No. 10,599,094. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2; 4; and 1 of U.S. Patent No. 10,599,094 contain or make obvious the limitations contained in claims  5 and 10; 6 and 7; and 11, 12, 13, and 14, respectively.  

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,599,094 in view of Sato et al. (US 2007/0009281).  
Claim 2 of U.S. Patent No. 10,599,094 contains or makes obvious the limitations contained in claim 9, but does not contain the claimed sheet accommodating portion and the claimed feeding path.  Sato et al. (…281) disclose an image forming apparatus including a sheet accommodating portion accommodating a sheet ([0043]; and figure 1), and a feeding path for feeding the sheet accommodated by the sheet accommodating portion, the feeding path being provided on an upstream side of a position where the rotation member of the cartridge mounted to the main assembly is provided with respect to a feeding direction of the sheet ([0043]-[0048]; and figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the claimed sheet accommodating portion and the claimed feeding path, as disclosed by Sato et al. (…281), since it is well known in the art to have such a configuration to hold and feed sheets that receive images.

Claims 5 and 10-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of copending Application No. 16/802860 (Published as US 2020/0192276) (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 21 contains or makes obvious the limitations contained in claims 5 and 10-14.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 6, 7 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of copending Application No. 16/802860 (published as US 2020/0192276) in view of Sato et al. (US 2007/0009281).   
This is a provisional nonstatutory double patenting rejection.
Claim 21 of copending Application No. 16/802860 contains and makes obvious limitations contained in claims 6, 7 and 9, but does not contain the claimed stirring member, the claimed sheet accommodating portion and the claimed feeding path.  Sato et al. (…281) disclose an image forming apparatus including a unit that includes a stirring member (45) configured to be rotatable and stir toner accommodated in an accommodating portion ([0077]) [see Applicant’s claims 6 and 7].  Also, Sato et al. (…281) disclose an image forming apparatus including a sheet accommodating portion accommodating a sheet ([0043]; and figure 1), and a feeding path for feeding the sheet accommodated by the sheet accommodating portion, the feeding path being provided on an upstream side of a position where the rotation member of the cartridge mounted to the main assembly is provided with respect to a feeding direction of the sheet ([0043]-[0048]; and figure 1) [see Applicant’s claim 9].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the claimed stirring member, as disclosed by Sato et al. (…281), since such is well known in the art to stir toner.  It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the claimed sheet accommodating portion and the claimed feeding path, as disclosed by Sato et al. (…281), since it is well known in the art to have such a configuration to hold and feed sheets that receive images.

Claims 5 and 10; and 11-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9; and 5, respectively, of copending Application No. 17/102530 (Published as US 2021/0080900)  (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because  claims 9; and 5 of copending Application No. 17/102530 contain or make obvious the limitations contained in claims 5 and 10; and 11-14, respectively.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 6, 7 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 17/102530 (published as US 2021/0080900) in view of Sato et al. (US 2007/009281).   
This is a provisional nonstatutory double patenting rejection.
Claim 9 of copending Application No. 17/102530 contains and makes obvious limitations contained in claims 6, 7 and 9, but does not contain the claimed stirring member, the claimed sheet accommodating portion and the claimed feeding path.  Sato et al. (…281) disclose an image forming apparatus including a unit that includes a stirring member (45) configured to be rotatable and stir toner accommodated in an accommodating portion ([0077]) [see Applicant’s claims 6 and 7].  Also, Sato et al. (…281) disclose an image forming apparatus including a sheet accommodating portion accommodating a sheet ([0043]; and figure 1), and a feeding path for feeding the sheet accommodated by the sheet accommodating portion, the feeding path being provided on an upstream side of a position where the rotation member of the cartridge mounted 


Inquiry 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sandra Brase whose telephone number is (571)272-2131.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, can be reached at telephone number 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/SANDRA BRASE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        May 21, 2021